Case 19-32384-KLP           Doc 38    Filed 01/28/20 Entered 01/28/20 09:50:35            Desc Main
                                      Document     Page 1 of 3



                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division

In re:                                          )       Chapter 7
                                                )
         Guillermo Emilio Roviralta,            )
                                                )
                                                )       Case No. 19-32384-KLP
                                                )
                                                )
                                 Debtor.        )


                      TRUSTEE’S MOTION TO EXTEND TIME TO OBJECT
                      TO THE GRANTING OF THE DEBTOR’S DISCHARGE
                        AND TO EXTEND TIME TO FILE A COMPLAINT
                      OBJECTING TO DISCHARGE AND NOTICE THEREOF

         Peter J. Barrett, Chapter 7 Trustee in the above-captioned case of Guillermo Emilio Roviralta

(the “Debtor”), hereby requests this Court to defer the granting of a discharge to the Debtor’s and

extend the time to file a complaint objecting to the discharge to and including March 31, 2020

pursuant to Rules 4003 and 4004 of the Federal Rules of Bankruptcy Procedure, and in support

thereof, states as follows:

         1.        On or about May 3, 2019 (the “Petition Date”), the Debtor filed for relief pursuant to

Chapter 7 of the Bankruptcy Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”).

         2.        On July 29, 2019, Peter J. Barrett, Trustee (the “Trustee”) was appointed interim

trustee and serves as Trustee in this case.

         3.        The §341 meeting of creditors (the “341 Meeting”) was held on June 11, 2019 and

adjourned to July 9, 2019, August 27, 2019, September 10, 2019 and again to October 7, 2019 to

allow the Trustee time to receive and review additional requested documents.

         4.        The current date by which parties must object to the granting of the Debtor’s

discharge and file a complaint objecting to the Debtor’s discharge is January 31, 2020.



4830-6128-2720.1
Case 19-32384-KLP           Doc 38    Filed 01/28/20 Entered 01/28/20 09:50:35            Desc Main
                                      Document     Page 2 of 3



         5.        The Trustee requests that the Debtor’s discharge be deferred and the time to object to

the Debtor’s discharge be extended through and including March 31, 2020 to allow the Trustee to

receive and review the requested documentation and to conduct any additional adjourned 341

Meetings with respect to the same.

         6.        Pursuant to Local Rule of Bankruptcy Procedure 9013-1(G), and because there are no

novel issues of law presented, the Trustee requests that the requirement that all motions be

accompanied by a written memorandum be waived.

         WHEREFORE, the Trustee hereby requests this Court to enter an Order, deferring the

Debtor’s discharge and extending the time to object to the Debtor’s discharge through and including

March 31, 2020, and awarding any further relief the Court deems proper.

                                                PETER J. BARRETT, TRUSTEE


                                                By:     /s/ Peter J. Barrett
                                                                Trustee

Peter J. Barrett (Va. Bar No. 46179)
Kutak Rock LLP
901 East Byrd Street, Suite 1000
Richmond, Virginia 23219
Telephone: (804) 644-1700
Telecopy: (804) 783-6192
peter.barrett@kutakrock.com
Chapter 7 Trustee




4830-6128-2720.1
Case 19-32384-KLP        Doc 38   Filed 01/28/20 Entered 01/28/20 09:50:35      Desc Main
                                  Document     Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of January, 2020, a true and correct copy of the
foregoing Trustee’s Motion To Extend Time To Object To The Granting Of The Debtor’s Discharge
And To Extend Time To File A Complaint Objecting To Discharge was served via ECF/U.S. Mail
to:

Shannon F. Pecoraro, Esquire
Office of the United States Trustee
701 East Broad Street, Suite 4304
Richmond, VA 23219
Shannon.Pecoraro@usdoj.gov

James E. Kane
Kane & Papa, PC
1313 East Cary Street
P.O. Box 508
Richmond, VA 23218
Counsel for the Debtor


                                          /s/ Peter J. Barrett __
                                          Trustee




4830-6128-2720.1
